       Case 5:20-cv-00254-TKW-MJF Document 9 Filed 11/25/20 Page 1 of 5




                        NITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

PATRICIA PITTS,

                  Plaintiff,

vs.                                            CASE NO.: 5:20-cv254-TKW-MJF

PALAZZO OWNERS
ASSOCIATION INC.,

                Defendant.


       AGREED MOTION TO AMEND INITIAL SCHEDULING ORDER
      REGARDING DISCLOSURE OF EXPERTS AND AMENDMENT OF
                 PLEADINGS/JOINDER OF PARTIES

       Plaintiff, Patricia Pitts (hereinafter “Plaintiff”) pursuant to Fed. R. Civ. P.

6(b) and Local Rule 6.1, respectfully moves the Court for an order extending

Plaintiff’s and Defendant’s time to disclose retained expert witnesses under Rule

26(a)(2) to January 9, 2021 and February 8, 2021 respectively and the deadline to

amend the pleadings and to join additional parties to January 1, 2021 and January

15, 2021 respectively. The undersigned counsel has conferred with Defense

counsel, who agrees to the relief sought by this motion.          In support thereof,

Plaintiff states:

       1.       This Court entered its Initial Scheduling order on September 25, 2020.

(Dkt. No. 4).
      Case 5:20-cv-00254-TKW-MJF Document 9 Filed 11/25/20 Page 2 of 5




      2.    The parties filed the Report of Parties’ Planning Meeting (Form 52)

and Additional Matters Required by Initial Scheduling Order on November 3,

2020. (Dkt. No. 7).

      3.    Although the parties inserted deadlines in the planning report for the

production of expert reports (April 15, 2021 for the Plaintiff and May 14, 2021 for

the Defendant) they inadvertently neglected to insert deadlines for initial expert

witness disclosures.

      4.    The Initial Scheduling Order required the Plaintiff to disclose Rule

26(a)(2) expert witnesses and their opinions within 60 days from the date of the

Order. Thus, the deadline under the Initial Scheduling Order for the Plaintiff to

disclose expert witnesses is November 25, 2020. The Initial Scheduling Order

further required the Defendant to disclose Rule 26(a)(2) expert witnesses and their

opinions within 30 days thereafter.     Thus, the deadline for the Defendant to

disclose expert witnesses is December 25, 2020.

      5.    Additionally, it was recently discovered through the discovery process

that the Defendant is in possession of a surveillance video which purportedly

depicts the subject incident (a fall that occurred at the Defendant’s premises).

However, the video has not yet been produced to the Plaintiff.

      6.    Defense counsel contends that the video is privileged work product.




                                         2
      Case 5:20-cv-00254-TKW-MJF Document 9 Filed 11/25/20 Page 3 of 5




      7.     As such, it will be necessary for the Plaintiff to file a Motion to

Compel the surveillance video and for this issue to be resolved by the Court.

      8.     In the event that the Court orders the Defendant to produce the

surveillance video, both parties agree that the Plaintiff should be provided an

opportunity to review the video prior to disclosing expert witnesses.

      9.     As such, counsel respectfully request that the Rule 26(a)(2) expert

witness disclosure deadlines as stated in the Initial Scheduling Order be extended

for forty-five (45) days or until January 9, 2021 for the Plaintiff and for thirty (30)

days thereafter or until February 8, 2021 for the Defendant.

      10.    Finally, counsel would request that the deadline to join additional

parties and amend pleadings that is currently set for December 1, 2020 for the

Plaintiff and December 15, 2020 for the Defendant be extended for thirty (30) days

or until January 1, 2021 for the Plaintiff and January 15, 2021 for the Defendant to

allow the parties adequate time to make that determination.

      11.    The requested extension will not affect any further deadlines in this

matter and is not sought for the purpose of delay or harassment.

      12.    Pursuant to Local Rule 7.1(b), on November 20, 2020 the parties

conferred with respect to this Agreed Motion to Amend Initial Scheduling Order

Regarding Disclosure of Experts. Defense Counsel stipulated to the relief sought

herein.


                                          3
      Case 5:20-cv-00254-TKW-MJF Document 9 Filed 11/25/20 Page 4 of 5




      13.   Accordingly, the parties respectfully request that this Court extend

Plaintiff’s time to disclose experts from November 25, 2020 to January 9, 2021;

extend Defendant’s time to disclose experts from December 25, 2020 to February

8, 2021 and extend the deadline to amend the pleadings and add parties from

December 1, 2020 to January 1, 2021 for the Plaintiff and from December 15, 2020

to January 15, 2021 for the Defendant.

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 25th day of November, 2020, a true and

correct copy of the foregoing was filed with the Clerk of Court using the CM/ECF

system, which will send an automatic e-mail message to the following parties:

Randall G. Rogers, Esq.
Florida Bar No.: 0195626
Aaron T. McCurdy, Esq.
Florida Bar No.: 0106499
COLE, SCOTT & KISSANE, P.A.
890 South Palafox Street
Suite 200
Pensacola, FL 32502
(850) 483-5900 Telephone
(850) 438-6969 Facsimile
Counsel for Defendant, Palazzo
Owners Association, Inc.

                               BRYANT, HIGBY, & BARR, CHARTERED
                               Counsel for Plaintiff, Patricia Pitts
                               833 Harrison Avenue
                               Panama City, Florida 32401
                               Telephone (850)763-1787
                               Email: chigby@bryanthigby.com
                               Email: kbarr@bryanthhigby.com
                                         4
Case 5:20-cv-00254-TKW-MJF Document 9 Filed 11/25/20 Page 5 of 5




                       Email: tbenner@bryatnhigby.com

                 By: s/ Kevin Barr
                     KEVIN BARR
                     Florida Bar No.: 0088938




                               5
